                                                                       Case 2:16-cv-00796-JAD-EJY Document 86 Filed 06/23/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for plaintiff The Bank of New York Mellon fka
                                                                 The Bank of New York, as trustee for the Certificateholders
                                                            8    of CWALT, Inc., Alternative Loan Trust 2006-OC3,
                                                                 Mortgage Pass-Through Certificates Series 2006-OC3
                                                            9
                                                                                                     UNITED STATES DISTRICT COURT
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                         DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK MELLON f/k/a                      Case No.: 2:16-cv-00796-JAD-EJY
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
AKERMAN LLP




                                                            13   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST
                                                            14   2009-OC3, MORTGAGE PASS-THROUGH
                                                                 CERTIFICATES SERIES 2006-OC3,                          STIPULATION AND ORDER TO
                                                            15                                                          EXTEND DEADLINE TO REPLY TO
                                                                                       Plaintiff,                       DEFENDANT EAST CACTUS 2112
                                                            16                                                          TRUST'S OPPOSITION TO RENEWED
                                                                 v.                                                     MOTION FOR PARTIAL SUMMARY
                                                            17                                                          JUDGMENT [ECF NO. 80]
                                                                 ANTIGUA MAINTENANCE CORPORATION
                                                            18   A/K/A ANTIGUA CONDOMINIUMS; EAST
                                                                 CACTUS 2112 TRUST; and NEVADA                          [FIRST REQUEST]
                                                            19   ASSOCIATION SERVICES, INC.,

                                                            20                         Defendants.

                                                            21                Plaintiff The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the
                                                            22   Certificateholders of CWALT, Inc., Alternative Loan Trust 2009-OC3, Mortgage Pass-through
                                                            23   Certificates Series 2006-OC3 (BoNYM) and defendants Antigua Maintenance Corporation a/k/a
                                                            24   Antigua Condominiums and East Cactus 2112 Trust stipulate and respectfully request the court
                                                            25   extend BoNYM's deadline to reply to East Cactus' opposition to BoNYM's motion for partial
                                                            26   summary judgment, ECF No. 80, by one week, from June 23, 2020 to June 30, 2020.
                                                            27   ///
                                                            28   ///

                                                                 53598177;1
                                                                     Case 2:16-cv-00796-JAD-EJY Document 86 Filed 06/23/20 Page 2 of 2




                                                            1                 BoNYM filed its renewed motion for partial summary judgment on May 19, 2020. (ECF No.

                                                            2    76.) East Cactus filed its opposition on June 9, 2020. (ECF No. 80.) BoNYM's deadline to reply to

                                                            3    East Cactus' opposition is due June 23, 2020. See L.R. 7-2.

                                                            4                 To allow BoNYM additional time to prepare its reply briefing, the parties stipulate to extend

                                                            5    BoNYM's deadline to file its reply by one week, from June 23, 2020 to June 30, 2020.

                                                            6                 This is BoNYM's first request for an extension and is not intended to cause delay or prejudice

                                                            7    to any party.

                                                            8                 DATED: June 23, 2020
                                                            9    AKERMAN LLP                                              AYON LAW, PLLC
                                                            10    /s/ Jamie K. Combs                                       /s/ Luis A. Ayon
                                                                 ARIEL E. STERN, ESQ.                                     LUIS A. AYON, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Nevada Bar No. 8276                                      Nevada Bar No. 9752
                                                                 JAMIE K. COMBS, ESQ.                                     STEVEN H. BURKE, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12   Nevada Bar No. 13088                                     Nevada Bar No. 14037
AKERMAN LLP




                                                                 1635 Village Center Circle, Suite 200                    8716 Spanish Ridge Avenue, Suite 115
                                                            13   Las Vegas, Nevada 89134                                  Las Vegas, Nevada 89148
                                                            14   Attorneys for plaintiff The Bank of New York             Attorneys for defendant East Cactus 2112 Trust
                                                                 Mellon f/k/a The Bank of New York, as trustee
                                                            15   for the Certificateholders of CWALT, Inc.,
                                                                 Alternative Loan Trust 2006-OC3, Mortgage
                                                            16   Pass-Through Certificates Series 2006-OC3
                                                            17                                                       ORDER
                                                            18
                                                                              IT IS SO ORDERED.
                                                            19

                                                            20                                                     __________________________________
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                            21                                                     Case No.: 2:16-cv-00796-JAD-EJY
                                                            22                                                     Dated: June
                                                                                                                   DATED:      23, 2020.
                                                                                                                           __________________________
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 53598177;1
